     Case 1:19-cv-01261-NONE-HBK Document 20 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES M. LANIER,                                  No. 1:19-cv-01261-NONE-HBK
12                       Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                        STRIKE PLAINTIFF’S RESPONSE TO
13           v.                                         DEFENDANT’S SECOND ANSWER
14    BRIG BEATIE,                                      (Doc. No. 14)
15                       Defendant.                     ORDER DIRECTING CLERK OF COURT TO
                                                        PROVIDE PLAINTIFF WITH A CONSENT
16                                                      FORM
17                                                      (Doc. No. 11-3)
18

19          On August 19, 2021, the Court held a scheduling conference in this case. (Doc. No. 19).
20   Plaintiff James M. Lanier appeared pro se and Attorney James M. Makasian appeared on behalf
21   of Defendant Brig Beatie. During the conference Defendant clarified that his October 24, 2020
22   answer (Doc. No. 13) was not an amended answer but rather a duplicate of the answer he filed on
23   June 4, 2020 (Doc. No. 10). Accordingly, the Court deems the second answer as the operative
24   answer, but not an amended answer. The Court also addressed with pro se Plaintiff that his
25   response to Defendant’s answer filed on November 3, 2020 (Doc. No. 14) was not a proper
26   pleading. Specifically, a party may only file a reply to an answer if the court so orders. Fed. R.
27   Civ. P. 7(a)(7). No such reply was ordered here. Thus, the Court will strike Plaintiff’s
28
                                                       1
     Case 1:19-cv-01261-NONE-HBK Document 20 Filed 08/20/21 Page 2 of 2


 1   unauthorized response to Defendant’s answer.

 2            Further, both parties orally expressed their desire to consent to the undersigned’s

 3   jurisdiction over this matter. Neither party, however, has returned the required consent forms.

 4   The Court accordingly requests the Clerk of Court to send pro se Plaintiff a copy of the

 5   Consent/Decline of U.S. Magistrate Jurisdiction form. (Doc. No. 11-3).

 6            Finally, both parties stated they were willing to engage in an early dispute resolution. The

 7   Court will set this matter for an early settlement conference by separate order. A full scheduling

 8   order will be issue if the case proceeds beyond the settlement conference.

 9            Accordingly, it is ORDERED:

10            1. The Court deems Defendant’s answer filed on October 24, 2020 (Doc. No. 13) the

11               operative answer.

12            2. The Clerk of Court is directed to strike Plaintiff’s response to answer (Doc. No. 14).

13            3. The Clerk of Court is directed to resend Plaintiff a copy of the Consent/Decline of

14               U.S. Magistrate Jurisdiction form. (Doc. No. 11-3).

15

16
     Dated:      August 20, 2021
17                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
